 In the Matter of TROJAN POWDER, COMPANYandINTERNATIONALUNION OF OPERATING ENGINEERS (AFL)Case No: R-1541.Decided December 06, 19.4Jurisdiction:explosives manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition without Board certification : election necessary.Unit Appropriate for CollectiveBargaining:all employees in the powerhouse,excluding the chief engineer, superintendents, clerks, and temporary laborers.Mr. A. V. Ch,erbonnier,of New York City, for the Company.Mr. William H. ThomasandMr. Arnold M. Edelman,of Cleveland,Ohio, for the Union,Mr. Leon Novak,of counsel to the Board.-DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union of OperatingEngineers (AFL), herein called the Union, alleging that a questionaffecting commerce hadarisenconcerning the representation of em-ployees of Trojan Power Company, Sandusky, Ohio, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Max W. Johnstone, Trial Ex-aminer.Said hearing was held at Sandusky, Ohio, on November 13,1942.The Company and the Union appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.'TheTrial Examiner's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.On November 27, 1942, the Unionfiled-a brief, which the Board has considered.Upon the entire record in the case, the Board makes the following:1International AssociationofMachinistsappeared,by its representative,and movedto intervene.During the course of the hearing,however,itwithdrdwitsmotion tointervene.46-N. L.R. B., No. 49.403 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESSOF THE COMPANYTrojan Powder Company is a, New York corporation which' oper-ates a plant owned by the United .States Government, at Sandusky,Ohio, known as the Plum Brook Ordnance Works, under a contractwith the United States, Government.Large amounts of high explo-sives aremanufactured at the Plum Brook Ordnance Works.Theamounts of such explosives, for military reasons, were not revealedat the hearing:The materials used in the manufacture of explosivescome intothe State of Ohio from other States, and the finished prod-ucts are transported to points outside the State of Ohio.The Company operates the Plum Brook Ordnance Plant for theGovernment on a fee basis.The Companyadmitsthatit is engagedin commerce within the meaning of the National Labor, Relations Act.II.THE ORGANIZATION INVOLVEDInternational Union of Operating Engineers is a labor organizationaffiliatedwith the American Federation of Labor, admitting to mem-bership employees of the Company.III. THE QUESTION CONCERNINGREPRESENTATIONPrior to August 1942, the Union requested the Companyto recognizeit as the exclusive representative of certain of the Company's employees.The Company' refused this request until such time as the Union iscertified by the Board.,Evidence adduced at the hearing indicates that the Union representsa substantial number of the employees in the unit hereinafter foundto be appropriate.2We find that a question affecting commercehas arisenconcerningthe representation of employees of the Company; within themeaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT ,The Union contends that the appropriate unit consistsof all em-ployees in the powerhouse of the Company.The Company contendsthat such a unit is inappropriate because of the alleged interchange ofpersonnel-between the powerhouse and personnel employed elsewhere2The evidence indicates that there are approximately 135 employees in the appropriateunit, and that the Union reps esents approximately 86 of these ,employees.The Companyrefused to furnish a pay roll,claimingit could not do so because of orders by the warDepartment. TROJAN POWDER, COMPANY405by the Company, and that the appropriate unit consists of all employeesin the plant.The powerhouse is segregated from the rest of the plant and consistsof several buildings containing machinery for the pumping of waterfrom" L^ ake Erie, the generation.of steam for power and heating, andcertainmiscellaneous equipment.The powerhouse would ordinarilyremain open for property protection even though the rest of theplant were closed.It has its own separate scheme of promotion. Emn-ployees assigned to the powerhouse wear,blue badges to distinguishthem from employees of the rest of the plant and those not wearingblue badges may not enter the powerhouse premises without permis-sion.The powerhouse personnel consists of approximately 135 em-ployees, including operating engineers, operators,oilers, helpers,boileroperators,firemen, coal handlers and passers,crane operators, watertesters, coal pulverization testers, boiler heat readers, clerks,truckers,screen cleaners,coal samplers,millwrights,and laborers.The clerks employed in the powerhouse check the time of theemployees and perform clerical duties for the silperintendents.Weshall exclude clerks from the appropriate unit.Laborers who work regularly in the powerhouse, but 'not those tenm-porarily assigned, shall be included in the appropriate unit.We find that all employees in the powerhouse at the Company'sPlum Brook Ordnance Works, excludimig the chief engineer,the super-intendents,the clerks, and temporary laborers, constitute a unit appro-priate for the purposes of collective bargaining,within the meaning ofSection 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe small direct that the question concerning representation whichhas arisen be resolvedby anelectionby secretballot among the enI-ployees:period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTION,By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Trojan,PowderCompany, Sandusky,Ohio, an election by secret ballot shall be con- 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDducted as early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision ,of theRegional Director for the Eighth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III;Section 10, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll,periodbecause they were ill or on vacation or temporarily laid- off,'and includ-ing employees in the armed forces of the United States who presentthemselves iii, person at the polls, but excluding any who have sincequit or been discharged for cause, to determine whether or not they,desire to be represented by International Union of Operating Engi-neers, affiliated with the American Federation of Labor, for thepurposes of collective bargaining.